Citation Nr: 9929050	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964.  This appeal arises from an August 1994 rating decision 
of the Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, regional office.  

In April 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
the claims folder was transferred to the Huntington, West 
Virginia, regional office (RO).  A December 1998 rating 
action continued the prior denials.

In July 1999, a hearing was held in Washington, D.C., before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  


REMAND

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The record in this case contains multiple diagnoses of post-
traumatic stress disorder, attributed to the veteran's 
claimed inservice stressors.  During a period in which the 
veteran was not claiming that he experienced combat, the 
record contains diagnoses of PTSD "due to noncombat 
stressors."  A period of hospitalization at a VA facility 
from December 1995 to February 1996 yielded diagnoses of PTSD 
and panic disorder.  The report of that hospitalization 
indicates that the veteran received an initial diagnosis of 
PTSD based on his reported symptoms that included nightmares 
of war experiences.  It was noted that during the initial 
assessment phase, the veteran reported never having been in 
combat.  While he described classic PTSD symptoms, he "became 
vague and somewhat confused when asked about actual trauma 
experiences."  According to this report, it appeared "as if 
the nightmares and intrusive thoughts may possibly be about 
imagined events, things that might have happened to the 
veteran based on reports of accidents or based on events 
where danger was averted."  The report noted that symptoms 
that were presented by the veteran "initially resemble[d] an 
additional diagnosis of panic attacks with agoraphobia" and 
that further investigation by clinical interview and 
extensive psychological testing found that diagnosis 
warranted."

In June 1996, a VA psychologist, at the veteran's request, 
reported a history of the veteran which included comments 
about his upbringing, personnel problems during service while 
in Okinawa and psychiatric counseling since service.  The 
psychologist diagnosed anxiety disorder with panic attacks, 
depression and anger.  This examiner's Mental Hygiene Clinic 
Intake Record shows the following impression:  "I do not see 
any indications of war trauma, nor major indications of other 
specific trauma, altho he reports an abusive father and 
abusive Sgts. in the Air Force who disliked him and tried to 
get rid of him."  This report was signed by both the 
psychologist and by a psychiatrist.

In September 1997 a VA Compensation and Pension Examination 
was conducted.  The examiner noted the veteran's childhood 
problems as well as his experiences in Okinawa, which 
included an "almost" court martial and mistreatment by his 
superiors, which resulted in nervousness and depression.  
However, In May 1998, a psychologist reported that the 
veteran "carries a diagnosis of PTD, chronic, as a result of 
his war experiences."

While the veteran has not specifically claimed that he was 
engaged in combat, his representative has pointed out that he 
had temporary duty in Vietnam in 1962 and 1963, and may have 
been exposed to combat during those periods.  The RO has not 
specifically made a determination that the veteran was not in 
combat, supported by reasons and bases for that 
determination.  In this regard, the Board notes that, since 
the previous remand, the United States Court of Veterans 
Appeals (Court) has provided additional guidance in the 
adjudication of claims for entitlement to service connection 
for post-traumatic stress disorder.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Moreau v. Brown, 9 Vet. App. 389 (1996).  To establish 
entitlement to service connection for post-traumatic stress 
disorder there must be: (1) a current, clear medial diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 3.304(f) 
(1998).  The evidence required to support the occurrence of 
an in-service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy."'  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Specifically, the Court 
has held that:

[w]here it is determined... that the 
veteran was engaged in combat with the 
enemy and the claimed stressors are 
related to such combat, the veteran's lay 
testimony regarding the claimed stressors 
must be accepted as conclusive as to 
their actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of such 
service." ... Where, however, the VA 
determines that the veteran did not 
engage in combat with the enemy, or that 
the veteran did engage in combat with the 
enemy but the claimed stressor is not 
related to such combat, the veteran's lay 
testimony, by itself, will not be enough 
to establish the occurrence of the 
alleged stressor.

Zarycki, 6 Vet. App. at 98 (citations omitted); see also 
Cohen, 10 Vet. App. at 146. In view of the above and the fact 
that the appellant's burden of proof required to support the 
occurrence of an in-service stressor is dependent upon the 
veteran's combat status, the determination of combat status 
is an essential prerequisite to adjudicating the issue of 
stressors.  Accordingly, the appellant is entitled to a 
decision by the RO regarding the nature of his temporary duty 
in Vietnam.

If it is determined that he was not engaged in combat, 
verification of the veteran's alleged inservice stressors 
would be critical to his claim for service connection to 
provide credible supporting evidence that the claimed stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1998).  

The veteran's claimed stressors, as testified to at his 
hearing and summarized in a written brief dated in July 1999, 
include:  witnessing the crash of a tanker plane at Kadena 
Air Force Base in Okinawa, Japan, in January or February 
1963; seeing casualties at Tan Son Nhut Air Force Base in 
Vietnam during a 6 to 7-week period in October or fall of 
1962 and, again, in March 1963.  The veteran reported at his 
hearing that, at Ton San Nhut, he saw planes crash and blow 
up and men getting wounded and killed.  He reported seeing 
the "carnage of war" and the "enormous build up of troops."  
He saw "planes crash and be blown up by enemy gun fire" and 
he saw "American airmen and other soldiers die as a result of 
the exposure to combat actions."  He also veteran reported 
being told to put on a parachute on a transport plane which 
experienced mechanical problems during a flight on a C-130 
from Hawaii to Japan in early 1963, and abuse by a sergeant 
at the air base in Okinawa.  There is also evidence that the 
veteran received an Article 15 and had other difficulties 
while stationed at Okinawa.

The Board is of the opinion that the RO should contact the 
veteran and request any additional information that may be 
helpful in verifying his claimed stressors, including the 
date of the incident and names and addresses of any of the 
other people on the plane that had mechanical problems near 
Hawaii, and of any others who witnessed the tanker plane 
accident in Okinawa with enough specificity that the incident 
can be verified.  The RO should then summarize the veteran's 
claimed stressors and contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) to attempt to verify 
the events.  The RO should then request VA psychiatric 
evaluation of the current record, including the development 
of the alleged stressors.  The background history, which 
would be provided by verification of the inservice stressors 
alleged by the veteran, is of particular importance to such 
an evaluation. 

In such a referral for a psychiatric evaluation, the 
adjudicators should specify to the examiner precisely what 
stressor or stressors have been accepted as established by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the existence of an alleged stressor or stressors in service 
is not established by the record, an evaluation to determine 
whether post-traumatic stress disorder due to service is 
present would be pointless.  Likewise, if the examiner 
renders a diagnosis of post-traumatic stress disorder that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.	The veteran's complete personnel 
records should be obtained including any 
and all disciplinary measures taken.  The 
RO should contact the veteran and request 
any information he has not already 
provided that may be helpful in verifying 
his claimed stressors, including the names 
and addresses of any of the other people 
on the plane that had mechanical problems 
near Hawaii, the date and location of the 
incident, and of any others who witnessed 
the tanker plane accident in Okinawa.

2.  Even if no additional information is 
provided by the appellant, the RO should 
again review the file and take into 
consideration all information provided by 
military sources pursuant to prior search 
efforts, the contents of the veteran's 
service personnel file, and the results 
of efforts to locate the individuals 
named above.  The RO should make a 
specific determination as to whether or 
not the appellant was engaged in combat 
with the enemy and whether his claimed 
stressors are related to such combat.  If 
the RO determines that the alleged 
stressors are not credible or that the 
appellant did not engage in combat, 
reasons and bases must be provided which 
include specific factual findings which 
would support such a determination with 
full explanation as to why the reported 
stressors are not credible.  Following 
the above, the RO should review the file, 
including the veteran's testimony before 
the Board in July 1999, and the written 
brief dated that same month, and prepare 
a summary of all the veteran's claimed 
stressors to be as complete and specific 
as possible, including dates, units, and 
names.  The summary and all associated 
documents showing the units to which the 
veteran was assigned while in Guam, 
Okinawa, and Vietnam, should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  They should be 
requested to provide any information to 
corroborate the veteran's alleged 
stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  

4.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the record to be evaluated by a Board 
of two psychiatrists who have not 
previously examined the veteran to 
determine the nature and etiology of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The psychiatrists evaluating the record 
may, if deemed helpful, conduct another 
personal examination of the veteran in 
addition to reviewing and evaluating the 
record.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.  In this regard, the 
examiners are requested to comment, if 
applicable, on the requirements according 
to the DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (DSM-IV) that the 
stressor, or traumatic event, involved 
actual or threatened death or serious 
injury or a threat to the physical 
integrity of self or others and that the 
response involved intense fear, 
helplessness or horror.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).  In this regard, attention 
is directed to the medical report dated 
June 4, 1998, of record in the claims 
folder.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  Any studies or 
tests, including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTS, 
may be conducted if deemed appropriate 
and helpful.  The examiners should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a 
complete copy of this remand decision 
must be made available to and reviewed by 
the examiners prior to the evaluation 
and/or examination.  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



